FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WADE THORNTON,                                   No. 09-15418

               Plaintiff - Appellant,            D.C. No. 2:08-cv-01260-WBS-
                                                 CMK
  v.

ARNOLD SCHWARZENEGGER; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       California state prisoner Wade Thornton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action seeking to prevent his

transfer to an out-of-state prison. We have jurisdiction under 28 U.S.C. § 1291.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We

affirm.

      The district court properly dismissed Thornton’s claim that California Penal

Code § 11191 vests him with a state-created liberty interest in avoiding an

involuntary transfer to an out-of-state prison because the statute has been revised to

delete the requirement that such transfers be voluntary. See Toussaint v.

McCarthy, 801 F.2d 1080, 1092 (9th Cir. 1986) (a state-created liberty interest

ceases to exist if the state repeals the statute or eliminates the regulation creating

the liberty interest), abrogated in part on other grounds by Sandin v. Conner, 515

U.S. 472 (1995).

      Thornton’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     09-15418